Name: Commission Regulation (EEC) No 1293/87 of 8 May 1987 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 121 /26 Official Journal of the European Communities 9 . 5 . 87 COMMISSION REGULATION (EEC) No 1293/87 of 8 May 1987 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef tion (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals (*), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (2) and (4) thereof, Whereas the abovementioned Article 6a (2) lays down the conditions under which buying-in must be decided on ; whereas the eligible products were determined by Commission Regulation (EEC) No 828/87 (3) and the detailed rules for intervention were laid down in Article 3 (2) of Commission Regulation (EEC) No 2226/78 of 25 September 1978 laying down detailed rules for the appli ­ cation of intervention measures in the beef and veal sector (4), as last amended by Regulation (EEC) No 827/87 (*) ; whereas the abovementioned provisions make it possible to introduce intervention measures for the Member States or regions of Member States and in respect of the qualities provided for in this Regulation ; Whereas the buying-in prices for the qualities concerned should also be fixed, pursuant to Article 6a (4) of Regula ­ tion (EEC) No 805/68 and to Regulation (EEC) No 827/87 ; whereas, moreover, the maximum and minimum limits within which the Member States may vary the buying-in prices should be laid down in respect of each of those qualities so as to take account of the class subdivi ­ sions adopted pursuant to Article 3 (3) of Council Regula HAS ADOPTED THIS REGULATION : Article 1 1 . The intervention agencies of each Member State or region within a Member State which are specified in Annex I shall purchase the products specified in the Annex to Regulation (EEC) No 828/87 which belong to the groups of qualities set out in Annex I. 2. The buying-in prices, expressed in ECU per 100 kilograms carcase weight, are specified in Annex II . 3 . The buying-in price for each quality, referred to in paragraph 2, may be increased by up to 2 ECU or reduced by a maximum of 5 ECU to take account of the possible subdivision of each classification under the Community scale referred to in Article 3 (3) of Regulation (EEC) No 1208/81 . . 4. Commission Regulation (EEC) No 1 145/87 Q is repealed. Article 2 This Regulation shall enter into force on 11 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 48, 17. 2. 1987, p. 1 . (3) OJ No L 80, 24. 3 . 1987, p. 8 . (&lt;) OJ No L 261 , 26. 9 . 1978 , p. 5 . 0 OJ No L 80, 24. 3 . 1987, p. 6. ( «) OJ No L 123, 7. 5 . 1981 , p . 3 . 0 OJ No L 111 , 28 . 4. 1987, p . 9 . 9 . 5 . 87 Official Journal of the European Communities No L 121 /27 ANNEX I Member States or regions within a Member State and groups of qualities referred to in Article 1 ( 1 ) Member State/Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark AO, CR, CO Germany AU, AR Spain AU, AR, AO France AU, AR, AO, CR, CO Ireland CU, CR, CO Luxembourg AR, AO, CO Netherlands AR Great Britain CU, CR Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality Equivalent Hindquarter price (category and class) carcase price straight cut (') pistola cut (2) AU2 310,216 372,259 387,770 AU3 305,954 367,145 382,443 AR2 300,134 360,161 375,168 AR3 295,834 355,001 369,793 A02 287,735 345,282 359,669 A03 283,362 340,034 354,203 CU2 299,430 359,316 374,288 CU3 295,317 354,380 369,146 CU4 287,091 344,509 358,864 CR3 295,319 354,383 369,149 CR4 286,734 344,081 358,418 C03 277,961 333,553 347,451 (') Conversion coefficient 1,20 . (2) Conversion coefficient 1,25.